                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
UNITED STATES U.S. DISTRICT COURT                                               DATE FILED: 5/10/2021
SOUTHERN DISTRICT OF NEW YORK


 MODION MARITIME MANAGEMENT SA,
 individually and on behalf of
 M/V STEFANOS T (IMO No. 9583744),

                                 Plaintiff,
                                                                15-CV-8084 (VEC)
           -against-

 O.W. BUNKER MALTA LIMITED, O.W.
 BUNKER MIDDLE EAST DMCC, GPS
 CHEMOIL LLC FZC, CHEMOIL MIDDLE EAST
 DMCC, ING BANK N.V.

                                 Defendants.


 WESTERN BULK CARRIERS AS and
 WESTERN BULK CHARTERING AS
 individually and on behalf of
 M/V LONG LUCKY (IMO No. 9471654)

                                 Plaintiffs,                    15-CV-8304 (VEC)
           -against-

 O.W. BUNKER & TRADING A/S, O.W. SUPPLY
 & TRADING A/S, U.S. OIL TRADING, LLC
 AND ING BANK N.V.
                           Defendants.



                                               ORDER

VALERIE CAPRONI, United States District Judge:

       WHEREAS on March 7, 2016, ING Bank N.V. (“ING”) filed a motion to dismiss the

complaint for lack of personal jurisdiction or in the alternative to compel arbitration in Modion

Maritime Management SA et al. v. O.W. Bunker Malta Limited et al. (“Modion”), 15-CV-8084,

Dkt. 31;
          WHEREAS on March 7, 2016, ING filed a motion to compel arbitration in Western Bulk

Carriers AS v. O.W. Bunker & Trading A/S et al. (“Western Bulk”), 15-CV-8304, Dkt. 27;

          WHEREAS on March 3, 2017, Modion, 15-CV-8084, and Western Bulk, 15-CV-8304,

were stayed pending litigation of other test cases, 14-CV-9287, Dkt. 229 (staying the related

cases);

          WHEREAS on April 22, 2021, the parties appeared for oral argument on both sets of

motions; and

          WHEREAS on April 22, 2021, the Court denied ING’s motion to dismiss the complaint

for lack of personal jurisdiction in Modion, 15-CV-8084, and lifted the stays in both matters,

Dkt. 77;

          IT IS HEREBY ORDERED that for the reasons stated at the hearing, ING’s motions to

compel arbitration in both matters are DENIED. See Tr., 15-CV-8304, Dkt. 89 at 27–37; Tr., 15-

CV-8084, Dkt. 80 at 27–37.

          The Clerk of Court is respectfully directed to close the open motions at 15-CV-8304, Dkt.

27 and 15-CV-8084, Dkt. 31.


SO ORDERED.
                                                          __________________________
Date: May 10, 2021                                           VALERIE CAPRONI
      New York, New York                                   United States District Judge
